Per Curiam.

We agree with the board’s findings that respondent violated DR 9-102(A), 1-102(A)(3) and (4), 7-101(A)(3), and 1-102(A)(6) (two violations). However, we do not adopt the board’s recommended sanctions.
We do not condone respondent’s actions, but we are impressed with the testimonials appended to respondent’s brief describing his general good character and competence. We also believe that these were isolated incidents that are not likely to recur and that his clients’ trust account was repaid so that no client was harmed. Furthermore, we were presented with respondent’s offer of restitution to the guardianship. Therefore, we order his suspension from the practice of law for one year, but stay six months of that suspension on condition that respondent give satisfactory evidence to the Clerk of the Supreme Court that he has fully reimbursed the Gladys Roberts guardianship.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.